Exhibit 10.1

 

SEVENTH LOAN MODIFICATION AGREEMENT

 

This Seventh Loan Modification Agreement (this “Agreement”) is entered into as
of March 10, 2005 by and between WITNESS SYSTEMS, INC., a Delaware corporation
(“Borrower”), whose address is 300 Colonial Center Parkway, Roswell, Georgia
30076, and SILICON VALLEY BANK (“Lender”), a California-chartered bank with a
principal place of business at 3003 Tasman Drive, Santa Clara, CA 95054 and with
a loan production office located at 3353 Peachtree Road, Suite M-10, Atlanta, GA
30326.

 

WHEREAS, among other indebtedness which may be owing by Borrower to Lender,
Borrower is indebted to Lender pursuant to, among other documents, a Loan and
Security Agreement, dated April 3, 2002, as may be amended from time to time, in
the original principal amount of Fifteen Million Dollars ($15,000,000) (the
“Loan Agreement”; the Loan Agreement together with all other documents
evidencing or securing the indebtedness shall be referred to as the “Existing
Loan Documents”);

 

WHEREAS, the Loan Agreement provides for, among other things, a Committed
Revolving Line in the original principal amount of Fifteen Million Dollars
($15,000,000) (hereinafter, all indebtedness owing by Borrower to Lender shall
be referred to as the “Indebtedness”); and

 

WHEREAS, Borrower has requested that Lender amend the Loan Agreement, and Lender
is willing to do so, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS.  All capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Loan Agreement.

 

2.             MODIFICATIONS TO LOAN AGREEMENT.  The Loan Agreement is hereby
amended as follows:

 

2.1           Advances.    The Loan Agreement is hereby amended by deleting
Section 2.1.1(a) thereof in its entirety and by substituting therefor a new
Section 2.1.1(a) to read as follows:

 

(a)           Bank will make Advances not exceeding (i) the lesser of (A) the
Committed Revolving Line or (B) the Borrowing Base, minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), minus (iii) the Cash Management Sublimit and minus (iv) the FX Reserve;
provided, however, that on any day on which Borrower meets the Unrestricted Cash
Threshold, the restriction in clause (i)(B) above shall not apply. Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
Agreement. All advances shall be evidenced by the Revolving Promissory Note to
be executed and delivered by Borrower to Bank and shall be repaid in accordance
with the terms of the Revolving Promissory Note.

 

2.2           The Loan Agreement is hereby further amended by deleting Section
2.2 in its entirety and by substituting therefor a new Section 2.2 to read as
follows:

 

2.2          Overadvances.

 

If Borrower’s Obligations under Sections 2.1.1, 2.1.2, 2.1.3 and 2.1.4 exceed
the Committed Revolving Line or, on any day that Borrower does not meet the

 

39

--------------------------------------------------------------------------------


 

Unrestricted Cash Threshold, the Borrowing Base, Borrower shall upon notice from
Bank, immediately pay such excess or secure such excess with a pledge of cash
maintained at Bank.

 

2.3           Quick Ratio Covenant.  The Loan Agreement is hereby further
amended by deleting Section 6.7(i) in its entirety and by substituting therefor
a new Section 6.7(i) to read as follows:

 

(i)            Quick Ratio.  A Quick Ratio of at least 1.50 to 1.0; provided,
however, at any time that the Quick Ratio is less than 2.0 to 1.0 than this
covenant will be tested on a monthly basis.

 

2.4           Revolving Maturity Date Definition.  The Loan Agreement is hereby
further amended by deleting the definitions of “EBITDA” and “Revolving Maturity
Date” in Section 13.1 thereof in their entirety, and by substituting therefor
the following new definitions:

 

“EBITDA” is, for any period of determination thereof, net income before
interest, taxes, depreciation, amortization expense and non-cash compensation
expense, all as determined on a consolidated basis in accordance with GAAP.

 

“Revolving Maturity Date” is March 9, 2006.

 

2.5           Definitions.  The Loan Agreement is hereby further amended by
adding the following definitions of “Quick Ratio” and “Unrestricted Cash
Threshold” to Section 13.1 thereof in appropriate alphabetical order:

 

“Quick Ratio” means the ratio of Borrower’s Quick Assets to Current Liabilities,
less Deferred Maintenance Revenue, calculated on a consolidated basis in
accordance with GAAP.

 

“Unrestricted Cash Threshold” means, on any day, that Borrower has unrestricted
cash and cash equivalents in an amount of not less than $20,000,000 on deposit
with Bank or its Affiliates and in which Bank has a first priority perfected
security interest.

 

2.6           Compliance Certificate. The Loan Agreement is hereby further
amended by deleting Exhibit D thereto in its entirety, and by substituting
therefor a new Exhibit D in the form of Exhibit D to this Agreement.

 

3.             LOAN FEE.  To induce Bank to execute and deliver this Agreement,
Borrower shall pay to Lender a loan fee in the amount of up to Thirty Thousand
Dollars ($30,000) (the “Loan Fee”) which shall be payable as follows: Ten
Thousand Dollars ($10,000) of the Loan Fee shall accrue and be payable upon the
execution and delivery of this Agreement by Borrower and Twenty Thousand Dollars
($20,000) of the Loan Fee shall accrue and be payable on the date of the first
Advance made after the date hereof under Section 2.1.1(a) of the Loan
Agreement.  The Loan Fee, once and to the extent accrued, shall be fully earned
and shall not be subject to rebate or reduction for any reason.

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

5.             NO DEFENSES OF BORROWER.  Borrower agrees that it has no defenses
against the obligations to pay any amounts under the Indebtedness.

 

6.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Indebtedness, Lender is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Agreement, the terms
of the Existing Loan Documents remain unchanged and in full force and effect. 
Lender’s agreement to modifications to the existing Indebtedness pursuant to
this Agreement in no way shall obligate Lender to make any future modifications
to the Indebtedness.  Nothing in this Agreement shall

 

40

--------------------------------------------------------------------------------


 

constitute a satisfaction of the Indebtedness.  It is the intention of Lender
and Borrower to retain as liable parties all makers and endorsers of Existing
Loan Documents, unless the party is expressly released by Lender in writing.  No
maker, endorser, or guarantor will be released by virtue of this Agreement.  The
terms of this paragraph apply not only to this Agreement, but also to all
subsequent loan modification agreements.

 

7.             EXPENSES.  Borrower shall reimburse Lender for all out-of-pocket
expenses, including, but not limited to, reasonable attorneys’ fees and
expenses, incurred by Lender in connection with this Agreement.

 

8.             NEGATIVE PLEDGE.  Borrower and Lender are parties to that certain
Negative Pledge Agreement, dated as of April 3, 2002 (the “Negative Pledge
Agreement”).  Borrower hereby acknowledges and agrees that the Negative Pledge
Agreement, and Borrower’s obligations thereunder, remain in full force and
effect, without release, diminution or impairment, notwithstanding the execution
and delivery of this Agreement.

 

9.             LIMITATION.  This Agreement is limited to the matters expressly
set forth above and shall not be deemed to waive or modify any other term of the
Loan Agreement or Loan Documents, each of which is hereby ratified and
reaffirmed, or to consent to any subsequent failure of Borrower to comply with
any term or provision of the Loan Agreement or the Loan Documents, each of which
shall remain in full force and effect.

 

10.           CONDITIONS.  The effectiveness of this Agreement is conditioned
upon:  (a) Borrower’s execution and delivery of this Agreement, (b) Borrower’s
payment of the Loan Fee payable on the date hereof pursuant to Section 2.6
hereof and all outstanding legal fees and expenses and (c) such other
instruments, documents and agreements as Lender or its counsel shall request.

 

 

[signatures appear on following page]

 

41

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as of the date first written above.

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BORROWER:

 

 

 

WITNESS SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

 

SILICON VALLEY BANK

 

 

3003 Tasman Drive

 

 

Santa Clara, CA 95054

 

 

 

FROM:

 

Witness Systems, Inc.

 

 

The undersigned authorized officer of Witness Systems, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                                with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date.  Attached are the required documents supporting the certification. 
The Officer certifies that these are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) consistently applied from one period to
the next except as explained in an accompanying letter or footnotes.  The
Officer acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

 

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Quarterly financial statements + CC

 

 

 

Quarterly within 45 days
(if QR below 2 to 1)

 

Yes  No

 

Annual (Audited)

 

 

 

FYE within 90 days

 

Yes  No

 

10-K & 10Q

 

 

 

Within 5 days of filing

 

Yes  No

 

A/R Agings

 

 

 

Monthly within 30 days
(if Advances outstanding)

 

Yes  No

 

A/R Audit

 

 

 

Annual

 

Yes  No

 

Borrowing Base Certificate

 

 

 

Monthly within 30 days
(if Advances outstanding)

 

Yes  No

 

 

Financial Covenant

 

 

 

Required

 

Actual

 

Complies

 

Maintain on a quarterly Basis:

 

 

 

 

 

 

 

 

 

Minimum Quick Ratio

 

 

 

1.5:1.00

 

        :1.00

 

Yes  No

 

Average QuarterlyEBITDA:

 

as of 3/31/05

 

$

(500,000

)

 

 

 

 

 

 

as of 6/30/05

 

$

1,500,000

 

 

 

 

 

 

 

as of 9/30/05

 

$

3,000,000

 

 

 

 

 

 

 

as of 12/31/05

 

$

4,000,000

 

$

 

 

Yes  No

 

Maintain on a monthly basis when QR is less than 2.0:1.00

 

 

 

 

 

 

 

 

 

Minimum Quick Ratio

 

 

 

1.5:1.00

 

        :1.00

 

Yes  No

 

 

Have there been updates to Borrower’s intellectual property, if
appropriate?                        Yes / No

 

43

--------------------------------------------------------------------------------


 

Comments Regarding Exceptions: See Attached.

 

BANK USE ONLY

 

 

 

 

 

Received by:

 

 

Sincerely,

 

authorized signer

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

Verified:

 

 

Signature

 

authorized signer

 

 

 

 

 

Date:

 

 

Title

 

 

 

 

Compliance Status:

Yes   No

 

 

 

Date

 

 

 

44

--------------------------------------------------------------------------------